UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06490 Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 4/30/16 The following N-CSR relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for those series, as appropriate. Dreyfus Diversified International Fund Dreyfus Global Infrastructure Fund Dreyfus Global Real Estate Securities Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Diversified International Fund SEMIANNUAL REPORT April 30, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 7 Statement of Operations 8 Statement of Changes in Net Assets 9 Financial Highlights 11 Notes to Financial Statements 15 Information About the Renewal of the Fund’s Management Agreement 22 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus Diversified International Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Diversified International Fund, covering the six-month period from November 1, 2015 through April 30, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. A choppy U.S. economic recovery remained intact over the reporting period. Steady job growth, declining unemployment claims, improved consumer confidence, and higher housing prices supported an economic expansion that so far has lasted nearly seven years. These factors, along with low inflation, prompted the Federal Reserve Board in December 2015 to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to stagnate despite historically aggressive monetary policies, including negative short-term interest rates in Europe and Japan. Global growth has been hampered by weak demand, volatile commodity prices, the lingering effects of various financial crises, unfavorable demographic trends, and low productivity growth. These developments proved especially challenging for financial markets in early 2016, but stocks and riskier sectors of the bond market later rallied strongly to post positive total returns, on average, for the reporting period overall. While we are encouraged by the recent resilience of the financial markets, we expect volatility to persist over the foreseeable future until global economic uncertainty abates. In addition, wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets suggest that selectivity may be an important determinant of investment success over the months ahead. We encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation May 16, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2015 through April 30, 2016, as provided by Jeffrey M. Mortimer, CFA, and Keith L. Stransky, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended April 30, 2016, Dreyfus Diversified International Fund’s Class A shares produced a total return of -3.60%, Class C shares returned -3.94%, Class I shares returned -3.48%, and Class Y shares returned -3.50%. 1 This compares with a -3.07% total return for the fund’s benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (the “MSCI EAFE ® Index”), during the same period. 2 International equities ended the reporting period with moderate losses, on average, amid high levels of volatility driven by fiscal and economic uncertainties. The fund lagged its benchmark, primarily due to shortfalls among two of its underlying mutual funds. The Fund’s Investment Approach The fund seeks long-term capital appreciation. To pursue its goal, the fund normally allocates its assets among other mutual funds advised by The Dreyfus Corporation or its affiliates, referred to as underlying funds, that invest primarily in stocks issued by foreign companies. The underlying funds are selected by the portfolio managers based on their investment objectives and management policies, portfolio holdings, risk/reward profiles, historical performance, and other factors. The portfolio managers will rebalance the fund’s investments in the underlying funds at least annually, but may do so more often in response to market conditions. As of April 30, 2016, the fund’s market value was allocated as follows: Underlying Funds (%) International Stock Fund 30.8% Dreyfus/Newton International Equity Fund 29.9% Dreyfus International Equity Fund 30.2% Dreyfus Emerging Markets Fund 2.6% Dreyfus International Small Cap Fund 6.5% Volatility Buffeted Small Cap International Markets International equity markets slipped lower in choppy trading during the last two months of 2015 under pressure from weakening commodity prices and concerns that the European Central Bank (“ECB”) did not more substantially expand its policy of monetary easing. Investor sentiment turned more sharply negative in January 2016 in response to falling commodity prices, disappointing economic data in China, and worries that higher short-term rates in the United States might weigh on global economic activity. These concerns drove the benchmark broadly lower through the first two weeks of February. International stocks staged a dramatic recovery starting in mid-February when investors responded positively to encouraging European and U.S. economic data, a rebound in commodity prices, the announcement of further monetary easing from the ECB and China, and indications from U.S. monetary policymakers that they would delay additional rate hikes. By the end of the reporting period, the MSCI EAFE Index had recouped a substantial portion of its previous losses. The energy and materials sectors led the market, while the financials and consumer discretionary sectors lost value. 3 DISCUSSION OF FUND PERFORMANCE (continued) Some Stock Selections Disappointed The fund maintained a generally high-quality investment posture, which proved effective in cushioning market declines over the first half of the reporting period. However, the same positioning limited its gains during the subsequent market rally. Dreyfus International Equity Fund underperformed market averages, largely due to its relatively light holdings of consumer staples stocks, which fared relatively well over the reporting period, and slightly overweighted position in the financials sector, which lagged. Meanwhile, Dreyfus/Newton International Equity Fund was hurt during the market rebound by its higher quality positioning, including overweighted exposure to the struggling consumer discretionary sector and underweighted positions in better performing energy and materials stocks. In contrast, International Stock Fund lost less value than the benchmark due to its overweighted exposure to the energy and materials sectors and an underweighted position in financial stocks. Dreyfus Emerging Markets Fund gained value in an otherwise challenging market environment on the strength of its security selections across a variety of developing nations and industry groups. In February, we added Dreyfus International Small Cap Fund to the fund’s portfolio in order to broaden its market-capitalization exposure. Positioned for International Recovery With many of the world’s central banks committed to policies of monetary easing and with key economic indicators showing signs of improvement in many parts of the developed world, we believe that international equities are positioned to perform well over the longer term. Nonetheless, we expect a number of macroeconomic headwinds, such as Britain’s potential exit from the European Union, to contribute to heightened market volatility over the months ahead. Therefore, we have continued to position the fund conservatively, maintaining relatively heavy exposure to underlying mutual funds with higher quality investment approaches, such as International Stock Fund and Dreyfus/Newton International Equity Fund. We have complemented these vehicles with somewhat more aggressive choices, such as Dreyfus International Small Cap Fund. In our judgment, diversification across underlying mutual funds with different investment styles positions the fund to provide protection during market declines while enabling participation in rallies. May 16, 2016 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the prospectus of the fund and that of each underlying fund. Small and midsize companies carry additional risks because their earnings and revenues tend to be less predictable, and their share prices more volatile, than those of larger more established companies. The shares of smaller companies’ tend to trade less frequently than those of larger, more established companies. The ability of the fund to achieve its investment goal depends, in part, on the ability of the portfolio managers to allocate effectively the fund’s assets among the underlying funds. There can be no assurance that the actual allocations will be effective in achieving the fund’s investment goal. Each underlying fund’s performance will be influenced by political, social, and economic factors affecting investments in foreign companies. Special risks associated with such companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability, and differing auditing and legal standards. These risks are higher in emerging market countries. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses pursuant to an agreement by The Dreyfus Corporation through October 1, 2016, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. Past performance is no guarantee of future results. 2 SOURCE: Lipper Inc. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The Morgan Stanley Capital International Europe, Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Diversified International Fund from November 1, 2015 to April 30, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .39% for Class A, 1.14% for Class C, .04% for Class I and .03% for Class Y, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS April 30, 2016 (Unaudited) Registered Investment Companies - 99.8% Shares Value ($) Foreign Equity - 99.8% Dreyfus Emerging Markets Fund, Cl. Y 2,654,535 a 21,714,099 Dreyfus International Equity Fund, Cl. Y 7,853,378 a,b 255,863,045 Dreyfus International Small Cap Fund, Cl. Y 4,268,159 a 55,486,069 Dreyfus/Newton International Equity Fund, Cl. Y 13,847,315 a,b 253,959,753 International Stock Fund, Cl. Y 17,986,350 a,b 261,341,670 (cost $781,045,383 ) Total Investments (cost $781,045,383) 99.8% Cash and Receivables (Net) .2% Net Assets 100.0% a Investment in affiliated mutual fund. b The fund’s investment in the Dreyfus International Equity Fund, Dreyfus/Newton International Equity Fund and the International Stock Fund represents 30.1%, 29.9%, and 30.7%, respectively, of the fund’s total investments. All three funds seek to provide long-term capital appreciation. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Foreign † Based on net assets. See notes to financial statements. 6 STATEMENT OF ASSETS AND LIABILITIES April 30, 2016 (Unaudited) Cost Value Assets ($): Investments in affliated issuers—See Statement of Investments 781,045,383 848,364,636 Cash 1,438,353 Receivable for shares of Common Stock subscribed 391,042 Due from The Dreyfus Corporation and affiliates—Note 3(c) 2,214 Prepaid expenses 48,479 850,244,724 Liabilities ($): Payable for shares of Common Stock redeemed 370,968 Interest payable—Note 2 74 Accrued expenses 106,986 478,028 Net Assets ($) 849,766,696 Composition of Net Assets ($): Paid-in capital 800,491,280 Accumulated undistributed investment income—net 36,116 Accumulated net realized gain (loss) on investments (18,079,953) Accumulated net unrealized appreciation (depreciation) on investments 67,319,253 Net Assets ($) 849,766,696 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 10,448,033 169,706 9,260,719 829,888,238 Shares Outstanding 972,865 15,820 861,189 77,240,588 Net Asset Value Per Share ($) See notes to financial statements. 7 STATEMENT OF OPERATIONS Six Months Ended April 30, 2016 (Unaudited) Investment Income ($): Income: Cash dividends from affiliated issuers 8,727,508 Expenses: Shareholder servicing costs—Note 3(c) 91,984 Registration fees 54,013 Professional fees 41,208 Directors’ fees and expenses—Note 3(d) 27,757 Prospectus and shareholders’ reports 6,645 Loan commitment fees—Note 2 4,274 Custodian fees—Note 3(c) 3,064 Distribution fees—Note 3(b) 555 Interest expense—Note 2 74 Miscellaneous 11,857 Total Expenses 241,431 Less—reduction in expenses due to undertaking—Note 3(a) (80,787) Less—reduction in fees due to earnings credits—Note 3(c) (57) Net Expenses 160,587 Investment Income—Net 8,566,921 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments: Affiliated issuers (3,535,299) Net unrealized appreciation (depreciation) on investments: Affiliated issuers (21,197,723) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 8 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2016 (Unaudited) Year Ended October 31, 2015 a Operations ($): Investment income—net 8,566,921 13,236,699 Net realized gain (loss) on investments (3,535,299) 11,029,908 Net unrealized appreciation (depreciation) on investments (21,197,723) (28,890,932) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (84,254) (203,555) Class C - (2,246) Class I (8,417,162) (13,606,359) Class Y (12) - Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A 1,278,523 3,023,526 Class C 39,000 33,166 Class I 198,872,621 204,552,851 Class Y 802,166,256 1,000 Dividends reinvested: Class A 83,751 202,493 Class C - 2,246 Class I 1,335,589 2,074,762 Cost of shares redeemed: Class A (1,633,797) (3,057,213) Class C (5,355) (101,482) Class I (819,149,658) (135,273,133) Class Y (35,135,173) - Increase (Decrease) in Net Assets from Capital Stock Transactions 147,851,757 71,458,216 Total Increase (Decrease) in Net Assets 123,184,228 53,021,731 Net Assets ($): Beginning of Period 726,582,468 673,560,737 End of Period 849,766,696 726,582,468 Undistributed (distributions in excess of) investment income—net 36,116 (29,377) 9 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended April 30, 2016 (Unaudited) Year Ended October 31, 2015 a Capital Share Transactions (Shares): Class A Shares sold 120,818 264,325 Shares issued for dividends reinvested 7,719 18,493 Shares redeemed (155,764) (269,653) Net Increase (Decrease) in Shares Outstanding 13,165 Class C Shares sold 3,915 2,835 Shares issued for dividends reinvested - 205 Shares redeemed (502) (9,012) Net Increase (Decrease) in Shares Outstanding 3,413 Class I b Shares sold 19,311,208 18,175,800 Shares issued for dividends reinvested 123,096 189,476 Shares redeemed (82,051,105) (11,933,241) Net Increase (Decrease) in Shares Outstanding 6,432,035 Class Y b Shares sold 80,595,579 95 Shares redeemed (3,355,086) - Net Increase (Decrease) in Shares Outstanding 77,240,493 95 a Effective October 1, 2015, the fund commenced offering Class Y shares. b During the period ended April 30, 2016, 76,704,159 Class I shares representing $762,554,982 were exchanged for 76,781,908 Class Y shares. See notes to financial statements. 10 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2016 Year Ended October 31, Class A Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 11.23 11.57 11.69 9.78 9.38 10.16 Investment Operations: Investment income—net a .11 .19 .11 .17 .16 .09 Net realized and unrealized gain (loss) on investments (.51) (.33) (.09) 1.89 .42 (.73) Total from Investment Operations (.40) (.14) .02 2.06 .58 (.64) Distributions: Dividends from investment income—net (.09) (.20) (.14) (.15) (.18) (.14) Net asset value, end of period 10.74 11.23 11.57 11.69 9.78 9.38 Total Return (%) b (3.60) c (1.15) .20 21.29 6.39 (6.47) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d 1.77 e 1.57 .97 .40 .41 .40 Ratio of net expenses to average net assets d .39 e .40 .34 .34 .41 .24 Ratio of net investment income to average net assets d 2.17 e 1.64 .95 1.64 1.70 .90 Portfolio Turnover Rate 3.80 c 18.00 9.48 10.28 30.63 16.15 Net Assets, end of period ($ x 1,000) 10,448 11,228 11,418 8,702 8,675 10,310 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Amounts do not include the expenses of the underlying funds. e Annualized. See notes to financial statements. 11 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2016 Year Ended October 31, Class C Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 11.17 11.51 11.65 9.69 9.35 10.10 Investment Operations: Investment income—net a .05 .12 .05 .05 .17 .01 Net realized and unrealized gain (loss) on investments (.49) (.34) (.11) 1.92 .34 (.71) Total from Investment Operations (.44) (.22) (.06) 1.97 .51 (.70) Distributions: Dividends from investment income—net - (.12) (.08) (.01) (.17) (.05) Net asset value, end of period 10.73 11.17 11.51 11.65 9.69 9.35 Total Return (%) b (3.94) c (1.87) (.54) 20.33 5.65 (7.01) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d 1.57 e 1.48 1.45 1.63 1.47 1.48 Ratio of net expenses to average net assets d 1.14 e 1.15 1.09 1.10 1.17 .70 Ratio of net investment income to average net assets d 1.05 e 1.02 .46 .47 1.71 .13 Portfolio Turnover Rate 3.80 c 18.00 9.48 10.28 30.63 16.15 Net Assets, end of period ($ x 1,000) 170 139 212 186 116 109 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Amounts do not include the expenses of the underlying funds. e Annualized. See notes to financial statements. 12 Six Months Ended April 30, 2016 Year Ended October 31, Class I Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 11.27 11.60 11.72 9.81 9.39 10.18 Investment Operations: Investment income—net a .23 .22 .15 .21 .18 .11 Net realized and unrealized gain (loss) on investments (.62) (.31) (.09) 1.89 .44 (.74) Total from Investment Operations (.39) (.09) .06 2.10 .62 (.63) Distributions: Dividends from investment income—net (.13) (.24) (.18) (.19) (.20) (.16) Net asset value, end of period 10.75 11.27 11.60 11.72 9.81 9.39 Total Return (%) (3.48) b (.75) .46 21.69 6.82 (6.33) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets c .04 d .03 .04 .04 .06 .05 Ratio of net expenses to average net assets c .04 d .03 .04 .04 .06 .04 Ratio of net investment income to average net assets c 3.86 d 1.96 1.24 1.94 1.91 1.07 Portfolio Turnover Rate 3.80 b 18.00 9.48 10.28 30.63 16.15 Net Assets, end of period ($ x 1,000) 9,261 715,214 661,931 470,634 462,450 475,017 a Based on average shares outstanding. b Not annualized. c Amounts do not include the expenses of the underlying funds. d Annualized. See notes to financial statements. 13 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2016 Year Ended Class Y Shares (Unaudited) October 31, 2015 a Per Share Data ($): Net asset value, beginning of period 11.26 10.53 Investment Operations: Investment (loss)—net b (.00) c (.00) c Net realized and unrealized gain (loss) on investments (.39) .73 Total from Investment Operations (.39) .73 Distributions: Dividends from investment income—net (.13) - Net asset value, end of period 10.74 11.26 Total Return (%) d (3.50) 6.93 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e,f .03 2.42 Ratio of net expenses to average net assets e,f .03 .21 Ratio of net investment (loss) to average net assets e,f (.03) (.21) Portfolio Turnover Rate 3.80 d 18.00 Net Assets, end of period ($ x 1,000) 829,888 1 a From October 1, 2015 (commencement of initial offering) to October 31, 2015. b Based on average shares outstanding. c Amount represents less than $.01 per share. d Not annualized. e Annualized. f Amounts do not include the expenses of the underlying fund. See notes to financial statements. 14 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Diversified International Fund (the “fund”) is a separate diversified series of Dreyfus Premier Investment Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering five series, including the fund. The fund’s investment objective is to seek long-term capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 500 million shares of $.001 par value Common Stock. The fund currently offers four classes of shares: Class A (200 million shares authorized), Class C (100 million shares authorized), Class I (100 million shares authorized) and Class Y (100 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date and are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2016 in valuing the fund’s investments: 16 Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Mutual Funds 848,364,636 - - † See Statement of Investments for additional detailed categorizations. At April 30, 2016, there were no transfers between levels of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2016 were as follows: Affiliated Investment Company Value 10/31/2015($) Purchases ($) † Sales ($) Net Realized Gain (Loss) ($) Dreyfus Emerging Markets Fund, Cl. Y 20,316,908 2,369,050 884,059 (246,162) Dreyfus International Equity Fund, Cl. Y 238,339,511 40,864,961 9,178,082 (1,284,892) Dreyfus International Small Cap Fund, Cl. Y — 51,447,670 777,946 8,521 Dreyfus/Newton International Equity Fund, Cl. Y 234,371,803 40,783,384 9,053,742 (1,046,546) International Stock Fund, Cl. Y 232,465,174 41,015,716 8,982,690 (966,220) Total 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Affiliated Investment Company Change in Net Unrealized Appreciation (Depreciation) ($) Value 4/30/2016 ($) Net Assets (%) Dividends/ Distributions ($) Dreyfus Emerging Markets Fund, Cl. Y 158,362 21,714,099 2.5 554,874 Dreyfus International Equity Fund, Cl. Y (12,878,453) 255,863,045 30.1 2,470,143 Dreyfus International Small Cap Fund, Cl. Y 4,807,824 55,486,069 6.5 — Dreyfus/Newton International Equity Fund, Cl. Y (11,095,146) 253,959,753 29.9 2,658,122 International Stock Fund, Cl. Y (2,190,310) 261,341,670 30.8 3,044,369 Total † Includes reinvested dividends/distributions. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2016, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2016, the fund did not incur any interest or penalties. Each tax year in the three-year period ended October 31, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses 18 incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute. The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”). As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The fund has an unused capital loss carryover of $1,362,592 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to October 31, 2015. If not applied, $415,833 of the carryover expires in fiscal year 2018 and $943,756 expires in fiscal year 2019. The fund has $3,003 of post-enactment short-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2015 was as follows: ordinary income $13,812,160. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $555 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to January 11, 2016, the unsecured credit facility with Citibank, N.A. was $480 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended April 30, 2016, was approximately $11,000 with a related weighted average annualized interest rate of 1.36%. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, there is no management fee paid to Dreyfus. The fund invests in other affiliated mutual funds advised by Dreyfus. All fees and expenses of the underlying funds are reflected in the underlying fund’s net asset value. Dreyfus has 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) contractually agreed, from November 1, 2015 through March 1, 2017, to assume the expenses of the fund, so that the total annual fund and underlying fund operating expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.05% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $80,787 during the period ended April 30, 2016. During the period ended April 30, 2016, the Distributor retained $53 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2016, Class C shares were charged $555 pursuant to the Distribution Plan. (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2016 , Class A and Class C shares were charged $12,619 and $185, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended April 30, 2016, the fund was charged $2,767 for transfer agency services and $138 for cash management services. These fees are included in Shareholder servicing costs in the 20 Statement of Operations. Cash management fees were partially offset by earnings credits of $57. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2016, the fund was charged $3,064 pursuant to the custody agreement. During the period ended April 30, 2016, the fund was charged $3,997 for services performed by the Chief Compliance Officer and his staff. The components of “Due from The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: Distribution Plan fees $104, Shareholder Services Plan fees $2,156, custodian fees $2,999, Chief Compliance Officer fees $2,566 and transfer agency fees $1,457, which are offset against an expense reimbursement currently in effect in the amount of $11,496. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended April 30, 2016, amounted to $176,480,781 and $28,876,519, respectively. At April 30, 2016, accumulated net unrealized appreciation on investments was $67,319,253, consisting of $69,132,180 gross unrealized appreciation and $1,812,927 gross unrealized depreciation. At April 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 21 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on February 17-18, 2016, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting and compliance infrastructures. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2015, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of 22 funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed with representatives of Dreyfus and its affiliates the results of the comparisons and noted that the fund’s total return performance was above the Performance Group median for all periods, except the three-year period when it was below the Performance Group median, and below the Performance Universe median for three periods and above the Performance Universe median for the one- and two-year periods. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that, like most other funds in the Expense Group, the fund pays management fees only at the underlying fund (acquired fund) level, so that the contractual and actual management fees of the fund were zero. The Board further noted that the fund’s total expenses (including acquired fund fees and expenses) were below the Expense Group and Expense Universe medians (among the lowest in the Expense Group). Dreyfus representatives noted that Dreyfus has contractually agreed to assume the expenses of the fund, until March 1, 2017, so that total annual fund operating expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses), including expenses of underlying funds (acquired funds), do not exceed 1.05% of the fund’s average daily net assets. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board also noted the expense limitation arrangement with Dreyfus. Since the fund pays no fees to Dreyfus under the Agreement, the Board did not consider profitability or economies of scale with respect to the fund. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted 23 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. · The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. · The Board was satisfied with the fund’s relative performance. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board considered that the fund pays no fees to Dreyfus under the Agreement and the expense limitation arrangement with Dreyfus. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined to renew the Agreement. 24 NOTES 25 For More Information Dreyfus Diversified International Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbol: Class A: DFPAX Class C: DFPCXClass I: DFPIX Class Y: DDIFX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 6209SA0416 Dreyfus Global Infrastructure Fund SEMIANNUAL REPORT April 30, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Financial Highlights 13 Notes to Financial Statements 17 Information About the Renewal of the Fund’s Management and Sub-Investment Advisory Agreements 28 F O RM O R EI N F O R M AT I O N Back Cover Dreyfus Global Infrastructure Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Global Infrastructure Fund, covering the six-month period from November 1, 2015 through April 30, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. A choppy U.S. economic recovery remained intact over the reporting period. Steady job growth, declining unemployment claims, improved consumer confidence, and higher housing prices supported an economic expansion that so far has lasted nearly seven years. These factors, along with low inflation, prompted the Federal Reserve Board in December 2015 to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to stagnate despite historically aggressive monetary policies, including negative short-term interest rates in Europe and Japan. Global growth has been hampered by weak demand, volatile commodity prices, the lingering effects of various financial crises, unfavorable demographic trends, and low productivity growth. These developments proved especially challenging for financial markets in early 2016, but stocks and riskier sectors of the bond market later rallied strongly to post positive total returns, on average, for the reporting period overall. While we are encouraged by the recent resilience of the financial markets, we expect volatility to persist over the foreseeable future until global economic uncertainty abates. In addition, wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets suggest that selectivity may be an important determinant of investment success over the months ahead. We encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation May 16, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2015 through April 30, 2016, as provided by Maneesh Chhabria, PhD, CFA, FRM, primary portfolio manager Fund and Market Performance Overview For the six-month period ended April 30, 2016, Dreyfus Global Infrastructure Fund’s Class A shares produced a total return of 0.52%, Class C shares returned 0.11%, Class I shares returned 0.63%, and Class Y shares returned 0.63%. 1 In comparison, the fund’s benchmark, the FTSE Global Core Infrastructure Index Net (the “Index”), produced a total return of 3.93% for the same period. 2 Developed equity markets produced moderately positive total returns, on average, during the reporting period amid heightened market volatility. The fund lagged its benchmark, largely due to shortfalls in North America and Europe. Effective May 2016, Theodore W. Brooks III, CFA, became a primary portfolio manager for the fund. The Fund’s Investment Approach The fund seeks to maximize total return consisting of capital appreciation and current income. To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in equity securities issued by companies located throughout the world that are engaged in infrastructure businesses. In selecting investments, we combine top-down macroeconomic and sector research with a bottom-up process incorporating qualitative analysis and a proprietary relative valuation process. Our bottom-up research employs an active analysis process that includes regular and direct contact with the companies in the fund’s investable universe. Moreover, our proprietary relative valuation model seeks to identify undervalued securities relative to their peers. Our risk management process seeks to minimize unintended portfolio concentrations and ensure consistency of portfolio management style over time. Steep Market Decline Followed by Robust Rally Global equities had rebounded from earlier weakness when, just prior to the reporting period, the Chinese central bank announced a rate cut and expectations rose that Eurozone and Japanese central banks might further ease monetary policy. However, the European Central Bank (“ECB”) disappointed investors in early December when it announced a relatively modest policy shift, and investors worried that an interest-rate hike in the United States might be the first in a series of policy changes that could dampen global growth. The market decline accelerated in January and early February 2016 amid renewed concerns about the Chinese economy and plummeting commodity prices. Japanese investors were further blindsided in late January by the surprise announcement that the Bank of Japan would adopt negative interest rates for the first time. Global equity markets fared much better from mid-February through the reporting period’s end. Investor sentiment improved in response to better-than-expected economic data, stabilizing oil prices, additional easing measures from the ECB and China, and comments from the Federal Reserve Board suggesting that U.S. interest rates would rise more gradually than previously feared. While infrastructure-related stocks significantly outperformed broader global market averages in this environment, the benchmark’s moderate gain masked widely divergent results across geographical regions and industry groups. North American Energy Weighed on Relative Performance The immense volatility in North American energy-related firms, both on the downside as Brent crude fell below to a multi-year low of $28 in January, and on the upside as the price snapped back to $48 at the end of April, was the most important contribution to our underperformance. Energy pipeline firms 3 DISCUSSION OF FUND PERFORMANCE (continued) proved to have more direct commodity exposure than we had expected, which hurt the fund’s relative performance. In Europe and the United Kingdom, terrorist attacks in Paris and Brussels, political uncertainty in Spain, and controversy surrounding Britain’s potential exit from the European Union hurt the fund’s positions in transportation-related companies such as Groupe Eurotunnel. The Bank of Japan’s unexpected move to negative interest rates took a toll on its stock market, as did an April 2016 earthquake in the Kyushu Region. Utilities were especially hard hit by the natural disaster, and the fund’s relative results were undermined by overweighted exposure to the utilities sector in Japan. Infrastructure-related stocks in the emerging markets fared relatively well when markets rebounded from previous weakness, but the fund’s underweighted exposure to developing nations limited its participation in the rally. The fund achieved better relative results in the Asia/Pacific region, where Australian transportation companies such as Sydney Airport and Transurban Group fared well. South Korean utility Korean Electric Power Corporation benefited from strong operational execution and cost controls, and China’s Beijing Capital International Airport reported robust passenger volumes. A More Balanced Investment Posture We remain optimistic regarding the prospects for global infrastructure-related stocks in light of recently positive economic developments, including stabilizing commodity prices and increasingly aggressive monetary easing in Europe and Japan. Nonetheless, in light of recent market volatility and shifting investor sentiment, we have adjusted the fund’s portfolio to reflect sector and country weightings that are more in line with the benchmark, albeit with a slight tilt toward Europe, the United Kingdom, Australia, and certain emerging markets. In our judgment, this positioning will enable us to place greater emphasis on our security selection strategy. We have maintained a focus on companies we believe have high levels of earnings quality, and we have complemented those core holdings with more opportunistic positions in fundamentally sound companies that may be mispriced due to market turbulence. May 16, 2016 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social, and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability, and differing auditing and legal standards. These risks are enhanced in emerging markets countries. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Each of these risks could increase the fund’s volatility. Infrastructure investments will have greater exposure to adverse economic, regulatory, political, legal, and other changes affecting these companies. Companies engaged in infrastructure-related businesses are subject to a variety of factors that may adversely affect their business or operations, including: high amounts of leverage and high interest costs in connection with capital construction and improvement programs; difficulty in raising capital in adequate amounts on reasonable terms in periods of high inflation and unsettled capital markets; inexperience with and potential losses resulting from the deregulation of a particular industry or sector; costs associated with compliance with and changes in environmental and other regulations; regulation or intervention by various government authorities, including government regulation of rates charged to customers; the imposition of special tariffs and changes in tax laws, regulatory policies and accounting standards; service interruption and/or legal challenges due to environmental, operational or other accidents; susceptibility to terrorist attacks; surplus capacity; increased competition; technological innovations that may render existing plants, equipment or products obsolete; and general changes in market sentiment towards infrastructure assets. There is also the risk that corruption may negatively affect publicly-funded infrastructure projects, especially in emerging markets, resulting in delays and cost overruns. Emerging markets tend to be more volatile than the markets of more mature economies and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. The securities of companies located in emerging markets are often subject to rapid and large changes in price. An investment in this fund should be considered only as a supplement to a complete investment program for those investors willing to accept the greater risks associated with investing in emerging market countries. In addition to the risks which are linked to the real estate sector in general, REITs are subject to additional risks. Equity REITs may be affected by changes in the value of the underlying property owned by the trust, while mortgage REITs may be affected by the quality of any credit extended. Further, REITs are highly dependent upon management skill and often are not diversified. REITs also are subject to heavy cash flow dependency and to defaults by borrowers or lessees. Master Limited Partnerships (MLPs) are subject to certain risks, such as supply and demand risk, depletion and exploration risk, commodity pricing risk, acquisition risk, and the risk associated with the hazards inherent in midstream energy industry activities. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through December 31, 2016, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. Past performance is no guarantee of future results. 2 SOURCE: FactSet - FTSE Global Core Infrastructure Index Net, is a market capitalization weighted index designed to measure the performance of companies in developed and emerging markets that generate at least 65% of their revenues from infrastructure and that is net of dividend withholding taxes. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Global Infrastructure Fund from November 1, 2015 to April 30, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of 1.30% for Class A, 2.05% for Class C, 1.05% for Class I and 1.05% for Class Y, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS April 30, 2016 (Unaudited) Common Stocks - 98.2% Shares Value ($) Australia - 3.5% Aurizon Holdings 26,690 86,358 Sydney Airport 47,060 243,537 Transurban Group 54,572 480,251 Brazil - .7% CCR 35,800 Canada - 8.7% Canadian National Railway 11,570 712,440 Canadian Pacific Railway 1,130 163,038 Enbridge 19,590 813,765 Fortis 3,970 125,931 TransCanada 5,610 232,949 China - .7% Beijing Capital International Airport, Cl. H 156,000 France - 1.4% Aeroports de Paris 400 50,359 Eutelsat Communications 3,440 106,703 Groupe Eurotunnel 12,870 164,687 Hong Kong - 1.4% China Merchants Holdings International 48,482 143,696 Power Assets Holdings 20,500 194,325 Italy - 3.0% Atlantia 7,310 203,789 Snam 63,220 386,872 Terna Rete Elettrica Nazionale 21,370 120,780 Japan - 9.1% Central Japan Railway 2,450 429,110 Chubu Electric Power 18,200 238,279 East Japan Railway 7,500 663,662 Electric Power Development 4,300 128,446 Hokkaido Electric Power Co. 5,000 45,283 Kansai Electric Power 28,700 a 253,367 Kyushu Electric Power 20,000 a 199,618 6 Common Stocks - 98.2% (continued) Shares Value ($) Japan - 9.1% (continued) Tokyo Electric Power Co. Holdings 15,800 a 83,604 Tokyo Gas 25,000 109,646 Mexico - 2.8% Grupo Aeroportuario del Centro Norte 25,160 145,889 Grupo Aeroportuario del Pacifico, Cl. B 17,700 167,127 Grupo Aeroportuario del Sureste, Cl. B 9,450 145,535 Promotora y Operadora de Infraestructura 15,700 199,035 South Korea - 2.0% Korea Electric Power 8,502 Spain - 1.6% Enagas 6,480 197,616 Ferrovial 8,371 180,840 United Kingdom - 5.9% Centrica 35,080 122,492 Inmarsat 15,000 203,520 National Grid 60,730 866,808 Severn Trent 6,179 201,341 United States - 57.4% Alliant Energy 3,350 236,242 American Electric Power 11,810 749,935 American Tower 4,580 b 480,350 American Water Works 7,000 509,320 Atmos Energy 3,470 251,748 CMS Energy 9,850 400,698 Columbia Pipeline Group 5,450 139,629 Crown Castle International 7,120 b 618,586 CSX 10,410 283,881 Dominion Resources 8,020 573,189 DTE Energy 6,190 551,900 Duke Energy 4,700 370,266 Edison International 9,210 651,239 Eversource Energy 7,190 405,804 Exelon 15,490 543,544 ITC Holdings 3,450 152,042 Kinder Morgan 34,360 610,234 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.2% (continued) Shares Value ($) United States - 57.4% (continued) Macquarie Infrastructure 1,710 120,367 NextEra Energy 10,080 1,185,206 Norfolk Southern 4,020 362,242 PG&E 11,800 686,760 Pinnacle West Capital 3,690 268,078 PPL 4,020 151,313 Sempra Energy 5,010 517,783 Southern 12,060 604,206 Spectra Energy 6,610 206,695 Union Pacific 12,280 1,071,184 Westar Energy 2,000 103,220 Williams 9,890 191,767 Xcel Energy 12,490 499,975 Total Common Stocks (cost $23,066,460) Other Investment - 1.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $270,375) 270,375 c Total Investments (cost $23,336,835) 99.3% Cash and Receivables (Net) .7% Net Assets 100.0% a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Electric 35.8 Transportation 30.4 Energy 22.6 Specialty 4.7 Infrastructure 3.8 Money Market Investment 1.1 Telecommunications Services .9 † Based on net assets. See notes to financial statements. 8 STATEMENT OF ASSETS AND LIABILITIES April 30, 2016 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 23,066,460 23,103,506 Affiliated issuers 270,375 270,375 Cash 4,420 Cash denominated in foreign currency 38,647 38,813 Receivable for investment securities sold 105,937 Dividends and interest receivable 26,184 Prepaid expenses 33,882 23,583,117 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 17,843 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 84 Accrued expenses 30,174 48,101 Net Assets ($) 23,535,016 Composition of Net Assets ($): Paid-in capital 25,745,949 Accumulated distributions in excess of investment income—net (37,903) Accumulated net realized gain (loss) on investments (2,210,955) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 37,925 Net Assets ($) 23,535,016 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 4,288,207 910,291 9,204,041 9,132,477 Shares Outstanding 375,945 80,000 806,253 800,000 Net Asset Value Per Share ($) See notes to financial statements. 9 STATEMENT OF OPERATIONS Six Months Ended April 30, 2016 (Unaudited) Investment Income ($): Income: Cash dividends (net of $13,403 foreign taxes withheld at source): Unaffiliated issuers 311,853 Affiliated issuers 397 Interest 15 Total Income 312,265 Expenses: Management fee—Note 3(a) 99,967 Professional fees 64,031 Registration fees 45,055 Shareholder servicing costs—Note 3(c) 6,446 Custodian fees—Note 3(c) 6,117 Prospectus and shareholders’ reports 4,734 Distribution fees—Note 3(b) 3,236 Directors’ fees and expenses—Note 3(d) 915 Loan commitment fees—Note 2 21 Miscellaneous 12,023 Total Expenses 242,545 Less—reduction in expenses due to undertaking—Note 3(a) (116,532) Less—reduction in fees due to earnings credits—Note 3(c) (3) Net Expenses 126,010 Investment Income—Net 186,255 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (1,435,573) Net realized gain (loss) on forward foreign currency exchange contracts (435) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 1,360,034 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (84) Net Unrealized Appreciation (Depreciation) 1,359,950 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations 110,197 See notes to financial statements. 10 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2016 (Unaudited) Year Ended October 31, 2015 a Operations ($): Investment income—net 186,255 252,085 Net realized gain (loss) on investments (1,436,008) (718,885) Net unrealized appreciation (depreciation) on investments 1,359,950 (1,322,025) Net Increase (Decrease) in Net Assets Resulting from Operations 110,197 Dividends to Shareholders from ($): Investment income—net: Class A (66,558) (24,463) Class C (11,552) (3,040) Class I (154,546) (64,289) Class Y (153,360) (64,000) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A 104,410 4,594,022 Class C - 1,000,000 Class I 853 10,076,840 Class Y - 10,000,000 Dividends reinvested: Class A 8,927 2,063 Class I 334 289 Cost of shares redeemed: Class A (16,715) (15,214) Class I (287) (70) Increase (Decrease) in Net Assets from Capital Stock Transactions 97,522 25,657,930 Total Increase (Decrease) in Net Assets 23,713,313 Net Assets ($): Beginning of Period 23,713,313 - End of Period 23,535,016 23,713,313 Undistributed (distributions in excess of) investment income—net (37,903) 161,858 11 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended April 30, 2016 (Unaudited) Year Ended October 31, 2015 a Capital Share Transactions (Shares): Class A Shares sold 9,342 368,476 Shares issued for dividends reinvested 823 168 Shares redeemed (1,499) (1,365) Net Increase (Decrease) in Shares Outstanding 8,666 367,279 Class C Shares sold - 80,000 Class I Shares sold 80 806,152 Shares issued for dividends reinvested 29 24 Shares redeemed (26) (6) Net Increase (Decrease) in Shares Outstanding 83 806,170 Class Y Shares sold - 800,000 a From March 30, 2015 (commencement of operations) to October 31, 2015. See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended Class A Shares April 30, 2016 Year Ended (Unaudited) October 31, 2015 a Per Share Data ($): Net asset value, beginning of period 11.54 12.50 Investment Operations: Investment income—net b .08 .11 Net realized and unrealized gain (loss) on investments (.03) (1.00) Total from Investment Operations .05 (.89) Distributions: Dividends from investment income—net (.18) (.07) Net asset value, end of period 11.41 11.54 Total Return (%) c,d .52 (7.16) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e 2.36 2.33 Ratio of net expenses to average net assets e 1.30 1.30 Ratio of net investment income to average net assets e 1.51 1.58 Portfolio Turnover Rate d 29.98 29.07 Net Assets, end of period ($ x 1,000) 4,288 4,240 a From March 30, 2015 (commencement of operations) to October 31, 2015. b Based on average shares outstanding. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 13 FINANCIAL HIGHLIGHTS (continued) Six Months Ended Class C Shares April 30, 2016 Year Ended (Unaudited) October 31, 2015 a Per Share Data ($): Net asset value, beginning of period 11.52 12.50 Investment Operations: Investment income—net b .04 .06 Net realized and unrealized gain (loss) on investments (.04) (1.00) Total from Investment Operations - (.94) Distributions: Dividends from investment income—net (.14) (.04) Net asset value, end of period 11.38 11.52 Total Return (%) c,d .11 (7.56) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e 3.10 3.09 Ratio of net expenses to average net assets e 2.05 2.05 Ratio of net investment income to average net assets e .76 .82 Portfolio Turnover Rate d 29.98 29.07 Net Assets, end of period ($ x 1,000) 910 922 a From March 30, 2015 (commencement of operations) to October 31, 2015. b Based on average shares outstanding. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 14 Six Months Ended Class I Shares April 30, 2016 Year Ended (Unaudited) October 31, 2015 a Per Share Data ($): Net asset value, beginning of period 11.55 12.50 Investment Operations: Investment income—net b .10 .13 Net realized and unrealized gain (loss) on investments (.04) (1.00) Total from Investment Operations .06 (.87) Distributions: Dividends from investment income—net (.19) (.08) Net asset value, end of period 11.42 11.55 Total Return (%) c .63 (7.00) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d 2.10 2.08 Ratio of net expenses to average net assets d 1.05 1.05 Ratio of net investment income to average net assets d 1.76 1.82 Portfolio Turnover Rate c 29.98 29.07 Net Assets, end of period ($ x 1,000) 9,204 9,312 a From March 30, 2015 (commencement of operations) to October 31, 2015. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended Class Y Shares April 30, 2016 Year Ended (Unaudited) October 31, 2015 a Per Share Data ($): Net asset value, beginning of period 11.55 12.50 Investment Operations: Investment income—net b .10 .13 Net realized and unrealized gain (loss) on investments (.04) (1.00) Total from Investment Operations .06 (.87) Distributions: Dividends from investment income—net (.19) (.08) Net asset value, end of period 11.42 11.55 Total Return (%) c .63 (7.00) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d 2.10 2.08 Ratio of net expenses to average net assets d 1.05 1.05 Ratio of net investment income to average net assets d 1.76 1.82 Portfolio Turnover Rate c 29.98 29.07 Net Assets, end of period ($ x 1,000) 9,132 9,240 a From March 30, 2015 (commencement of operations) to October 31, 2015. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Global Infrastructure Fund (the “fund”) is a separate diversified series of Dreyfus Premier Investment Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering five series, including the fund. The fund’s investment objective is to seek to maximize total return consisting of capital appreciation and current income. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. CenterSquare Investment Management, Inc. (“CenterSquare”), a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of April 30, 2016, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 320,000 Class A shares, 800,000 Class I shares and all of the outstanding Class C and Class Y shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are 18 primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of April 30, 2016 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 13,497,403 - - Equity Securities - Foreign Common Stocks † - 9,606,103 †† - Mutual Funds 270,375 - - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts ††† - (84) - † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. See note above for additional information. ††† Amount shown represents unrealized (depreciation) at period end. At October 31, 2015, no exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy pursuant to the fund’s fair valuation procedures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. 20 Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2016 were as follows: Affiliated Investment Company Value 10/31/2015($) Purchases ($) Sales ($) Value 4/30/2016($) Net Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 203,754 3,062,438 2,995,817 270,375 1.1 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) As of and during the period ended April 30, 2016, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2016, the fund did not incur any interest or penalties. The tax year for the period ended October 31, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses for an unlimited period. Furthermore, capital loss carryovers retain their character as either short-term or long-term capital losses. The fund has an unused capital loss carryover of $774,947 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to October 31, 2015. These short–term capital losses can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2015 was as follows: ordinary income $155,792. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $555 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to January 11, 2016, the unsecured credit facility with Citibank, N.A. was $480 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2016, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .90% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from November 1, 2015 through March 1, 2017, to waive receipt of its fees and/or assume the direct expenses of the fund, so that the 22 expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.05% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $116,532 during the period ended April 30, 2016. Pursuant to a sub-investment advisory agreement between Dreyfus and CenterSquare, CenterSquare serves as the fund’s sub-investment adviser responsible for the day-to-day management of the fund’s portfolio. Dreyfus pays the sub-investment adviser a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Dreyfus has obtained an exemptive order from the SEC (the “Order”), upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter into and materially amend sub-investment advisory agreements with one or more sub-investment advisers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent company, BNY Mellon, without obtaining shareholder approval. The Order also allows the fund to disclose the sub-investment advisory fee paid by Dreyfus to any unaffiliated sub-investment adviser in the aggregate with other unaffiliated sub-investment advisers in documents filed with the SEC and provided to shareholders. In addition, pursuant to the Order, it is not necessary to disclose the sub-investment advisory fee payable by Dreyfus separately to a sub-investment adviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any sub-investment adviser and recommend the hiring, termination, and replacement of any sub-investment adviser to the Board. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2016, Class C shares were charged $3,236 pursuant to the Distribution Plan. (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2016 , Class A and Class C shares were charged $5,003 and $1,079, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended April 30, 2016, the fund was charged $270 for transfer agency services and $8 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $3. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2016, the fund was charged $6,117 pursuant to the custody agreement. During the period ended April 30, 2016, the fund was charged $4,997 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $17,222, Distribution Plan fees $556, Shareholder Services Plan fees $1,053, custodian fees $6,000, Chief Compliance Officer fees $3,208 and transfer agency fees $196, which are offset against an expense reimbursement currently in effect in the amount of $10,392. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period 24 ended April 30, 2016, amounted to $6,683,521 and $6,942,261, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its over-the-counter (“OTC”) derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Each type of derivative instrument that was held by the fund during the period ended April 30, 2016 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at April 30, 2016: 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Forward Foreign Currency Exchange Contracts Foreign Currency Amount Proceeds ($) Value ($) Unrealized (Depreciation)($) Sales: Northern Trust Bank Japanese Yen, Expiring 5/2/2016 202,000 1,814 1,898 (84) Gross Unrealized Depreciation The provisions of ASC Topic 210 “Disclosures about Offsetting Assets and Liabilities” require disclosure on the offsetting of financial assets and liabilities. These disclosures are required for certain investments, including derivative financial instruments subject to Master Agreements which are eligible for offsetting in the Statement of Assets and Liabilities and require the fund to disclose both gross and net information with respect to such investments. For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to Master Agreements in the Statement of Assets and Liabilities. At April 30, 2016, derivative assets and liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Assets ($) Liabilities ($) Forward contracts - (84) Total gross amount of derivative assets and liabilities in the Statement of Assets and Liabilities - (84) Derivatives not subject to Master Agreements - - Total gross amount of assets and liabilities subject to Master Agreements - (84) The following table presents derivative liabilities net of amounts available for offsetting under Master Agreements and net of related collateral received or pledged, if any, as of April 30, 2016: Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount of Counterparty Liabilities ($) 1 for Offset ($) Pledged ($) Liabilities ($) Northern Trust Bank (84) - - (84) 1 Absent a default event or early termination, OTC derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. 26 The following summarizes the average market value of derivatives outstanding during the period ended April 30, 2016 : Average Market Value ($) Forward contracts 23,978 At April 30, 2016, accumulated net unrealized appreciation on investments was $37,046, consisting of $1,687,256 gross unrealized appreciation and $1,650,210 gross unrealized depreciation. At April 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 27 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB–INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Directors held on February 17-18, 2016, the Board considered the renewal of the fund’s Management Agreement, pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”), and the Sub-Investment Advisory Agreement (together, the “Agreements”), pursuant to which CenterSquare Investment Management, Inc. (the “Subadviser”), an affiliate of Dreyfus, provides day-to-day management of the fund’s investments. The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Subadviser. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Subadviser. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. 28 Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2015, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group and Performance Universe medians for the nine-month period from March 30, 2015 (when the fund commenced operations) to December 31, 2015. Dreyfus also provided a comparison of the fund’s calendar year total return in 2015 to the return of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was slightly below the Expense Group median, the fund’s actual management fee (which was zero) was below the Expense Group and Expense Universe medians and the fund’s total expenses were below the Expense Group and Expense Universe medians. Dreyfus representatives noted that Dreyfus has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund, until March 1, 2017, so that annual direct fund operating expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings, acquired fund fees and extraordinary expenses) do not exceed 1.05% of the fund’s average daily net assets. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to 29 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB–INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) Dreyfus or the Subadviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to the Subadviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Subadviser and Dreyfus. The Board also noted the Subadviser’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund (which was negative) and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board also noted the expense limitation arrangement and its effect on the profitability of Dreyfus and its affiliates. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. Since Dreyfus, and not the fund, pays the Subadviser pursuant to the Sub-Investment Advisory Agreement, the Board did not consider the Subadviser’s profitability to be relevant to its deliberations. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. The Board also considered potential benefits to Dreyfus and the Subadviser from acting as investment adviser and sub-investment adviser, respectively, and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. 30 · The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Subadviser are adequate and appropriate. · The Board noted the fund’s short period of operations and determined to continue to monitor performance. · The Board concluded that the fees paid to Dreyfus and the Subadviser were reasonable in light of the considerations described above. · The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Subadviser, of the fund and the services provided to the fund by Dreyfus and the Subadviser. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined to renew the Agreements. 31 NOTES 32 NOTES 33 For More Information Dreyfus Global Infrastructure Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Sub-Investment Adviser CenterSquare Investment Management Inc. 630 West Germantown Pike Suite 300 Plymouth Meeting, PA 19462 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbols: Class A: DGANX Class C: DGCNXClass I: DIGNX Class Y: DYGNX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 4003SA0416 Dreyfus Global Real Estate Securities Fund SEMIANNUAL REPORT April 30, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 15 Notes to Financial Statements 19 Information About the Renewal of the Fund’s Management and Sub-Investment Advisory Agreements 29 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus Global Real Estate Securities Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Global Real Estate Securities Fund, covering the six-month period from November 1, 2015 through April 30, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. A choppy U.S. economic recovery remained intact over the reporting period. Steady job growth, declining unemployment claims, improved consumer confidence, and higher housing prices supported an economic expansion that so far has lasted nearly seven years. These factors, along with low inflation, prompted the Federal Reserve Board in December 2015 to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to stagnate despite historically aggressive monetary policies, including negative short-term interest rates in Europe and Japan. Global growth has been hampered by weak demand, volatile commodity prices, the lingering effects of various financial crises, unfavorable demographic trends, and low productivity growth. These developments proved especially challenging for financial markets in early 2016, but stocks and riskier sectors of the bond market later rallied strongly to post positive total returns, on average, for the reporting period overall. While we are encouraged by the recent resilience of the financial markets, we expect volatility to persist over the foreseeable future until global economic uncertainty abates. In addition, wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets suggest that selectivity may be an important determinant of investment success over the months ahead. We encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation May 16, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2015 through April 30, 2016, as provided by E. Todd Briddell and Dean Frankel, Portfolio Managers, CenterSquare Investment Management, Inc., Sub-Investment Adviser Fund and Market Performance Overview For the six-month period ended April 30, 2016, Dreyfus Global Real Estate Securities Fund’s Class A shares produced a total return of 2.89%, Class C shares returned 2.47%, Class I shares returned 2.98%, and Class Y shares returned 3.11%. 1 In comparison, the FTSE EPRA/NAREIT Developed Index (the “Index”), the fund’s benchmark, achieved a total return of 4.07% for the same period. 2 Global real estate securities produced moderately positive total returns, on average, during the reporting period as investors favored higher yielding investments in a low interest rate environment. The fund lagged its benchmark, largely due to overweighted exposure to a weakening U.S. dollar. The Fund’s Investment Approach The fund seeks to maximize total return consisting of capital appreciation and current income by investing at least 80% of its assets in companies principally engaged in the real estate sector. Under normal market conditions, the fund expects to invest at least 40% of its assets in companies located outside the United States and to invest in at least 10 different countries. The fund also may invest in companies located in emerging markets and in companies of any market capitalization. Our proprietary approach quantifies investment opportunity both from a real estate and stock perspective. Steep Market Decline Followed by Robust Rally Broad measures of global stock market performance rebounded from earlier weakness when, just prior to the reporting period, China’s central bank announced a rate cut and expectations rose that Eurozone and Japanese central banks might further ease monetary policy. However, the European Central Bank (“ECB”) disappointed investors in early December with a relatively modest policy shift, and investors worried that an interest-rate hike in the United States might be the first in a series that could dampen global growth. The market decline accelerated in early 2016 amid renewed concerns about the Chinese economy and plummeting commodity prices. Japanese investors were blindsided in late January by the Bank of Japan’s adoption of negative interest rates for the first time. Global equity markets fared much better from mid-February through the reporting period’s end. Investor sentiment improved in response to better-than-expected economic data, stabilizing oil prices, additional easing measures from the ECB and China, and comments from the Federal Reserve Board (the “Fed”) suggesting that U.S. interest rates would rise more gradually than previously feared. In an environment of declining interest rates in most major markets, real estate investment trusts (“REITs”) with competitive dividend yields saw robust demand from income-oriented investors, helping them outperform broader global market averages. Currency Positions Weighed on Relative Performance Although the fund participated in the benchmark’s moderate gains over the reporting period, its relative performance was constrained by changing currency values. Overweighted exposure to the U.S. dollar and an underweighted position in the Japanese yen proved counterproductive when most foreign currencies gained value. From a security selection perspective, relatively light holdings of riskier securities, including those of highly leveraged property developers, prevented the fund from participating more fully in a low-quality rally toward the reporting period’s end. The fund’s security selections fared better in other areas, especially the United States and Singapore. Top performers during the reporting period included data center specialist CyrusOne, which rebounded from a low valuation after hiring a new chief financial officer and reporting stronger operational results. Shopping center REIT Urban Edge Properties also recovered from earlier 3 DISCUSSION OF FUND PERFORMANCE (continued) weakness amid more favorable demographics for urban retail developments. Public Storage, a leading owner and operator of self-storage facilities, fared well in a strong category. Underweighted exposure to developers in Singapore helped cushion turbulence surrounding economic concerns in China. Favorable stock selections in Singapore included commercial real estate specialist Keppel REIT, which was rewarded by investors for its attractive valuation and relatively defensive portfolio of office properties. CapitalLand Mall Trust also advanced due to strong demand from income-oriented investors for more defensively positioned REITs. Finally, the fund’s holdings in Japan and Australia outperformed their respective benchmark components over the reporting period. A Constructive Investment Posture We remain optimistic regarding the prospects for global REITs. Inflation has remained low, giving central banks little reason to raise interest rates, and the Fed has indicated that any U.S. interest rate hikes are likely to be modest. In this environment, we expect investor demand for income-oriented equities to remain strong. Therefore, we have maintained a generally constructive investment posture, including overweighted exposure to some of the more economically sensitive areas of the market. To provide balance, we also have favored REITs with relatively low levels of leverage and attractive valuations, including those specializing in data centers and shopping centers. In addition, we are maintaining underweight positions to those sectors most at risk of increased supply, such as hotels and apartments in core gateway markets. We have also retained an underweighted position in Asian developers in light of the region’s economic struggles. May 16, 2016 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social, and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability, and differing auditing and legal standards. These risks are enhanced in emerging market countries. Because the fund’s investments are concentrated in the securities of companies principally engaged in the real estate sector, the value of the fund’s shares will be affected by factors particular to the real estate sector and may fluctuate more widely than that of a fund which invests in a broader range of industries. The securities of issuers that are principally engaged in the real estate sector may be subject to risks similar to those associated with the direct ownership of real estate. These include declines in real estate values and defaults by mortgagors or other borrowers. In addition to the risks which are linked to the real estate sector in general, REITs are subject to additional risks. Equity REITs may be affected by changes in the value of the underlying property owned by the trust, while mortgage REITs may be affected by the quality of any credit extended. Further, REITs are highly dependent upon management skill and often are not diversified. REITs also are subject to heavy cash flow dependency and to defaults by borrowers or lessees. 1 Total returns include reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through March 1, 2017, at which time it may be extended, terminated, or modified. Past performance is no guarantee of future results. 2 SOURCE: Lipper Inc. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The FTSE European Public Real Estate Association (EPRA) National Association of Real Estate Investment Trusts (NAREIT) Developed Global Real Estate Securities Index is an unmanaged index designed to track the performance of listed real estate companies and REITs worldwide. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Global Real Estate Securities Fund from November 1, 2015 to April 30, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of 1.30% for Class A, 2.05% for Class C, 1.04% for Class I and 1.02% for Class Y, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS April 30, 2016 (Unaudited) Common Stocks - 99.1% Shares Value ($) Australia - 6.1% Dexus Property Group 862,155 5,514,355 Goodman Group 468,780 2,453,691 GPT Group 2,192,710 8,379,710 Mirvac Group 3,157,310 4,485,055 Scentre Group 3,663,890 13,054,699 Stockland 1,744,450 5,791,338 Westfield 923,400 7,062,186 Canada - 2.2% Allied Properties Real Estate Investment Trust 171,590 4,834,388 Dream Office Real Estate Investment Trust 280,960 4,689,011 RioCan Real Estate Investment Trust 112,010 2,435,349 Smart Real Estate Investment Trust 196,040 5,262,315 Finland - .4% Citycon 1,086,160 France - 3.8% Fonciere Des Regions 42,020 3,978,490 Klepierre 217,000 10,237,774 Unibail-Rodamco 57,050 15,292,340 Germany - 4.0% alstria office REIT 390,820 a 5,486,846 Deutsche Wohnen-BR 367,650 11,254,610 Vonovia 411,650 13,856,808 Hong Kong - 7.0% Cheung Kong Property Holdings 2,065,000 14,104,268 Henderson Land Development 387,000 2,404,971 Hongkong Land Holdings 822,000 5,208,504 Link REIT 1,303,500 7,895,271 New World Development 1,952,000 1,936,115 Sun Hung Kai Properties 1,262,000 15,812,169 Swire Properties 910,000 2,358,164 Wharf Holdings 752,000 4,070,723 6 Common Stocks - 99.1% (continued) Shares Value ($) Japan - 11.4% Activia Properties 572 3,080,974 Fukuoka REIT 46 83,648 GLP J-Reit 1,865 2,260,084 Invincible Investment 2,673 2,007,284 Japan Hotel REIT Investment 6,489 5,836,838 Japan Logistics Fund 1,228 2,716,378 Japan Rental Housing Investments 4,147 3,231,300 Kenedix Office Investment 651 3,856,684 Kenedix Residential Investment 907 2,529,395 Kenedix Retail REIT 1,284 3,399,676 Mitsubishi Estate 487,000 9,255,929 Mitsui Fudosan 773,000 18,578,372 Mori Hills REIT Investment 1,706 2,560,654 Nippon Building Fund 1,781 11,208,233 Nippon Prologis REIT 811 1,947,992 Orix JREIT 3,439 5,730,689 Sumitomo Realty & Development 267,000 7,618,402 Tokyo Tatemono 138,500 1,790,962 Netherlands - .5% Wereldhave 76,090 Norway - .5% Entra 380,354 b Singapore - 1.3% CapitaLand 709,000 1,634,757 CapitaLand Mall Trust 2,777,900 4,271,486 Keppel REIT 3,334,981 2,601,021 Mapletree Commercial Trust 841,200 937,091 Mapletree Industrial Trust 701,885 837,099 Spain - .5% Inmobiliaria Colonial 4,430,040 a Sweden - 1.0% Hufvudstaden AB 132,397 2,050,329 Wihlborgs Fastigheter 285,150 5,782,408 Switzerland - .9% PSP Swiss Property 73,440 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.1% (continued) Shares Value ($) United Kingdom - 5.8% Assura 4,613,647 3,818,619 British Land 468,790 4,936,371 Capital & Counties Properties 374,320 1,938,364 Great Portland Estates 300,811 3,338,009 Hammerson 463,072 3,962,892 Land Securities Group 830,927 13,775,579 Safestore Holdings 517,926 2,565,117 Shaftesbury 310,760 4,137,879 Tritax Big Box REIT 1,595,401 3,162,743 UNITE Group 338,930 3,137,090 United States - 53.7% American Homes 4 Rent, Cl. A 59,390 939,550 Apartment Investment & Management, Cl. A 241,070 9,657,264 AvalonBay Communities 81,860 14,472,029 Boston Properties 95,090 12,253,297 Camden Property Trust 120,050 9,691,636 Care Capital Properties 118,050 3,148,394 Chesapeake Lodging Trust 74,237 1,828,457 CyrusOne 237,330 10,473,373 Digital Realty Trust 68,240 6,003,755 Douglas Emmett 98,300 3,189,835 Duke Realty 529,740 11,585,414 Education Realty Trust 164,398 6,538,108 Empire State Realty Trust, Cl. A 471,040 8,718,950 Equity One 379,900 10,751,170 Equity Residential 72,910 4,962,984 Essex Property Trust 67,030 14,776,763 Extra Space Storage 44,530 3,782,824 Federal Realty Investment Trust 27,740 4,218,699 First Industrial Realty Trust 207,620 4,762,803 General Growth Properties 305,480 8,562,604 HCP 350,810 11,867,902 Healthcare Trust of America, Cl. A 186,270 5,381,340 Highwoods Properties 205,220 9,589,931 Host Hotels & Resorts 916,210 14,494,442 Hudson Pacific Properties 202,210 5,914,642 Kilroy Realty 62,970 4,081,086 Kimco Realty 277,830 7,812,580 8 Common Stocks - 99.1% (continued) Shares Value ($) United States - 53.7% (continued) Liberty Property Trust 222,370 7,760,713 Macerich 96,360 7,331,069 National Retail Properties 188,170 8,234,319 Prologis 225,190 10,225,878 PS Business Parks 30,270 2,898,655 Public Storage 94,710 23,185,955 QTS Realty Trust, Cl. A 57,110 2,765,266 Regency Centers 52,510 3,869,987 Simon Property Group 277,000 55,724,090 Sovran Self Storage 44,620 4,739,536 Spirit Realty Capital 579,490 6,623,571 STORE Capital 417,470 10,716,455 Sunstone Hotel Investors 285,685 3,659,625 Urban Edge Properties 238,140 6,177,352 Ventas 164,390 10,211,907 Vornado Realty Trust 24,290 2,325,282 Washington Real Estate Investment Trust 192,915 5,555,638 Weingarten Realty Investors 228,330 8,429,944 Welltower 336,550 23,363,301 Total Common Stocks (cost $657,756,657) Other Investment - .5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,736,883) 3,736,883 c Total Investments (cost $661,493,540) 99.6% Cash and Receivables (Net) .4% Net Assets 100.0% BR—Bearer Certificate REIT—Real Estate Investment Trust a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2016, these securities were valued at $3,590,400 or .47% of net assets. c Investment in affiliated money market mutual fund. 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Diversified 20.5 Regional Malls 8.4 Multifamily 8.2 Health Care 7.5 Retail 7.3 Office 6.6 Shopping Centers 6.3 Office Infill 5.1 Self Storage 4.4 Real Estate Services 4.4 Industrial 4.1 Hotel 3.4 Freestanding 3.3 Residential 3.3 Specialty 2.1 Office Suburban 1.8 Regional Malls .9 Alternate Housing .8 Money Market Investment .5 Specialty .4 Office .3 † Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES April 30, 2016 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 657,756,657 762,429,319 Affiliated issuers 3,736,883 3,736,883 Cash 774,787 Cash denominated in foreign currency 370,284 377,306 Receivable for investment securities sold 5,098,377 Dividends receivable 1,811,018 Receivable for shares of Common Stock subscribed 980,429 Prepaid expenses 35,317 775,243,436 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 709,513 Payable for investment securities purchased 5,304,675 Payable for shares of Common Stock redeemed 158,693 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 4,535 Accrued expenses 91,015 6,268,431 Net Assets ($) 768,975,005 Composition of Net Assets ($): Paid-in capital 685,195,195 Accumulated distributions in excess of investment income—net (10,561,132) Accumulated net realized gain (loss) on investments (10,340,271) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 104,681,213 Net Assets ($) 768,975,005 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 8,233,460 1,041,578 159,655,903 600,044,064 Shares Outstanding 901,683 116,332 17,714,747 66,550,192 Net Asset Value Per Share ($) See notes to financial statements. 11 STATEMENT OF OPERATIONS Six Months Ended April 30, 2016 (Unaudited) Investment Income ($): Income: Cash dividends (net of $532,894 foreign taxes withheld at source): Unaffiliated issuers 14,493,409 Affiliated issuers 7,450 Total Income 14,500,859 Expenses: Management fee—Note 3(a) 3,454,828 Custodian fees—Note 3(c) 104,890 Shareholder servicing costs—Note 3(c) 53,987 Professional fees 44,576 Directors’ fees and expenses—Note 3(d) 34,341 Registration fees 28,846 Prospectus and shareholders’ reports 10,049 Loan commitment fees—Note 2 4,418 Distribution fees—Note 3(b) 3,730 Interest expense—Note 2 250 Miscellaneous 24,441 Total Expenses 3,764,356 Less—reduction in expenses due to undertaking—Note 3(a) (21,656) Less—reduction in fees due to earnings credits—Note 3(c) (73) Net Expenses 3,742,627 Investment Income—Net 10,758,232 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (732,220) Net realized gain (loss) on forward foreign currency exchange contracts (70,730) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 12,506,483 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (4,535) Net Unrealized Appreciation (Depreciation) 12,501,948 Net Realized and Unrealized Gain (Loss) on Investments 11,698,998 Net Increase in Net Assets Resulting from Operations 22,457,230 See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2016 (Unaudited) Year Ended October 31, 2015 Operations ($): Investment income—net 10,758,232 12,342,149 Net realized gain (loss) on investments (802,950) 27,311,060 Net unrealized appreciation (depreciation) on investments 12,501,948 (20,058,599) Net Increase (Decrease) in Net Assets Resulting from Operations 22,457,230 19,594,610 Dividends to Shareholders from ($): Investment income—net: Class A (168,780) (299,892) Class C (12,796) (14,832) Class I (3,493,080) (3,902,848) Class Y (13,430,322) (14,885,724) Net realized gain on investments: Class A (250,341) (58,140) Class C (29,056) (4,516) Class I (4,330,069) (682,583) Class Y (16,536,567) (2,592,387) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A 718,601 5,048,983 Class C 37,197 233,684 Class I 23,957,772 30,674,486 Class Y 38,170,935 87,969,764 Dividends reinvested: Class A 396,895 352,436 Class C 30,741 14,047 Class I 7,496,538 4,378,107 Class Y 12,947,399 5,656,954 Cost of shares redeemed: Class A (4,793,289) (6,160,110) Class C (42,733) (239,909) Class I (20,067,584) (34,027,998) Class Y (36,009,996) (81,132,826) Increase (Decrease) in Net Assets from Capital Stock Transactions 22,842,476 12,767,618 Total Increase (Decrease) in Net Assets 7,048,695 9,921,306 Net Assets ($): Beginning of Period 761,926,310 752,005,004 End of Period 768,975,005 761,926,310 Distributions in excess of investment income—net (10,561,132) (4,214,386) 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended April 30, 2016 (Unaudited) Year Ended October 31, 2015 Capital Share Transactions (Shares): Class A Shares sold 80,963 543,714 Shares issued for dividends reinvested 45,411 38,101 Shares redeemed (531,654) (662,428) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 4,259 24,804 Shares issued for dividends reinvested 3,579 1,542 Shares redeemed (4,882) (26,309) Net Increase (Decrease) in Shares Outstanding 2,956 37 Class I a Shares sold 2,754,788 3,315,532 Shares issued for dividends reinvested 869,668 479,005 Shares redeemed (2,349,160) (3,739,242) Net Increase (Decrease) in Shares Outstanding 1,275,296 55,295 Class Y a Shares sold 4,433,573 9,534,436 Shares issued for dividends reinvested 1,502,018 618,923 Shares redeemed (4,140,835) (8,815,100) Net Increase (Decrease) in Shares Outstanding 1,794,756 1,338,259 a During the period ended April 30, 2016, 270,300 Class I shares representing $2,365,075 were exchanged for 270,200 Class Y shares. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Ten Months
